Citation Nr: 0015343	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated April 28, 1999, which vacated a 
March 1998 Board decision and remanded the case for further 
development.  The matter arose from an April 1996 decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida, which granted entitlement to 
service connection for PTSD and assigned a 50 percent 
disability rating.  

In August 1997 the RO granted entitlement to a 70 percent 
disability rating, effective from the date of receipt of the 
original claim.


REMAND

In its April 1999 order the Court granted a motion to vacate 
and remand the issue on appeal.  The joint motion for remand 
noted the March 1998 Board decision, in essence, failed to 
adequately articulate the reasons and bases for its findings 
and conclusions and failed to address the reasonable doubt 
provisions of 38 U.S.C.A. § 5107 (West 1991).  It was 
specifically noted that the Board did not adequately address 
evidence of threats, incarceration, and property damage in 
finding no evidence of grossly inappropriate behavior or a 
persistent danger and did not adequately address the 
veteran's past employment and family difficulties in finding 
no evidence of total occupational or social impairment.  
Therefore, the Board finds additional development is 
required.

Initially, the Board notes that the veteran's claim for a 
higher evaluation is well-grounded under 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

In addition, the Court has held that separate or "staged" 
schedular disability ratings may be assigned subsequent to an 
initial award of service connection based upon the facts in 
each case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Examinations must provide sufficient reference to the 
pertinent schedular rating criteria to be adequate for rating 
purposes.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Consideration of factors wholly outside the rating criteria 
would constitute error as a matter of law.  Id. at 207-08.  
The evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury is 
prohibited.  38 C.F.R. § 4.14 (1999).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  Documentation of the 
veteran's efforts to obtain employment 
and rejection thereof, past employment 
and reasons for termination should be 
obtained and associated with the 
veteran's claims folder.

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
extent of his service-connected PTSD.  
The claims file and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.  All necessary tests 
and studies should be conducted.  

The examiner is requested to provide a 
detailed account of all manifestations 
of any present psychiatric 
disability(ies) and should specify which 
symptoms are associated with the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another it should be so 
specified.  

The examiner should comment upon the 
extent to which the service-connected 
PTSD impairs the veteran's occupational 
and social functioning, and assign a 
Global Assessment of Functioning (GAF) 
score with a definition of the numerical 
code assigned.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and re-adjudicate the matter on appeal.  
The RO should consider the rating 
criteria effective before and after 
November 1996 and apply the criteria most 
favorable to the veteran.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective 
before and after November 1996).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



